DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 7-8 (Currently Amended)
Claims 2-6 (Original)
Response to Arguments
Applicant’s amendments and arguments, filed on 08/30/2022, have been fully considered but are moot because the claim amendments have necessitated the new ground(s) of rejection presented in this office action. 
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (U.S. 2015/0324798), in view of Nesler (U.S. 2010/0017045).
Regarding claim 1, Kai (U.S. 2015/0324798) teaches in Fig. 30-31 [0308]-[0309] and Fig. 34-35 [0326] [0335], a management apparatus comprising 
a processor (of 600+300+500+3000; [351]-[353]), wherein, the processor is configured to:
control transmission and reception of electric power (via network 600) between a secondary battery (420; [0312]) mounted on a vehicle (3400; [0309]) and accumulating the electric power ([0224]-[0225]) used for traveling of the vehicle (3400), and an electric power system (connected to 200a-200d controlled by 100a-100b through network 600) the electric power system being connected to one or more charging/discharging apparatuses (200a-200d);
acquire a position of the vehicle (current location, Fig. 35) ([0314]), a first specific location ([0311]) related to a user of the vehicle ([0307]), and power storage information ([0312]-[0314]) regarding the secondary battery (420); and 
determine an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel from the position of the vehicle (current location, Fig. 35) to the first specific location (destination, Fig. 35) from a power storage amount of the secondary battery (420; [0312] [0314]).
Kai does not explicitly teach the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus.
Nesler teaches in Fig. 1A, the electric power system (24+40 connected to 28, 32, 42 of 44; [0029]) supplying electric power to other facilities (28, 32) in addition to the charging/discharging apparatus (at 42 of 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus of Nesler’s into Kai’s, in order to further distribute power to more customers.
Regarding claim 2, Kai teaches the management apparatus according to claim 1, wherein the first specific location (destination, Fig. 35; [0311]) is a position of a home (inherent characteristic of a Navigation device/GPS) of the user ([0307]), the position being acquired or estimated in advance ([0314] [0317]).
Regarding claim 3, Kai teaches the management apparatus according to claim 1, wherein, in a case where a charging facility (power supply apparatus 1 or 2, Fig. 35 as one of 200a-200d controlled by 100a-100b through network 600, Fig. 30) ([0313] [0317] [0318]) is present at an intermediate position (of power supply apparatus 1 or 2, Fig. 35) between the position of the vehicle (current location, Fig. 35) and the first specific location (destination, Fig. 35; [0311]), the processor (of 600+300+500+3000; [351]-[353]) sets a position of the charging facility (power supply apparatus 1 or 2, Fig. 35; [0317]) as a second specific location ([0313] [0317] [0318]), and determines an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel to the second specific location (power supply apparatus 1 or 2, Fig. 35) from the power storage amount of the secondary battery (420; [0312] [0314]).
Note: Per Fig. 30, vehicle 3400 travels along the road with plurality of different charging stations 200a-200d ([0317] [0318]) that the battery 420 of vehicle 3400 can be recharged as required to reach different 1st, 2nd, 3rd, 4th, 5th, …specific location as a destination ([0314] [0318]) along the road. The road includes different current positions of the vehicle and different specific locations as different destinations; and the current position of the vehicle can be detected at any specific location ([0311] [0314]); in which Fig. 35 is applicable to.
Regarding claim 4, Kai teaches the management apparatus according to claim 1, wherein, in a case where a third specific location (destination, Fig. 35; [0311]) being different from the first specific location (See Note above) is estimated as a destination of the vehicle (destination, Fig. 35; [0311]) on the basis of schedule information of the user of the vehicle, the processor (of 600+300+500+3000; [351]-[353]) determines an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel to the third specific location (destination, Fig. 35; [0311]) from the power storage amount of the secondary battery (420; [0312] [0314]).
Regarding claim 5, Kai teaches the management apparatus according to claim 1, wherein, in a case where the position of the vehicle (current location, Fig. 35) matches the first specific location (See Note above), the processor (of 600+300+500+3000; [351]-[353]) determines an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel from the position of the vehicle (current location, Fig. 35) to a fourth specific location (destination, Fig. 35; [0311]) being different from the first specific location (See Note above), from the power storage amount of the secondary battery (420; [0312] [0314]). 
Regarding claim 6, Kai teaches the management apparatus according to claim 5, wherein, in a case where a charging facility (power supply apparatus 1 or 2, Fig. 35 as one of 200a-200d controlled by 100a-100b through network 600, Fig. 30) ([0313] [0317] [0318]) is present at an intermediate position (of power supply apparatus 1 or 2, Fig. 35) between the position of the vehicle (current location, Fig. 35) and the fourth specific location (destination, Fig. 35; [0311]), the processor (of 600+300+500+3000; [351]-[353]) sets a position of the charging facility as a fifth specific location (destination, Fig. 35; [0311]), and determines an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel from the position of the vehicle (current location, Fig. 35) to the fifth specific location (destination, Fig. 35; [0311]) from the power storage amount of the secondary battery (420; [0312] [0314]).  
Regarding claim 7, Kai teaches in Fig. 30-31 [0308]-[0309] and Fig. 34-35 [0326] [0335], a management method of causing a computer (of 600+300+500+3000; [351]-[353]) to: control transmission and reception of electric power (via network 600) between a secondary battery (420; [0312]) mounted on a vehicle (3400; [0309]) and accumulating the electric power ([0224]-[0225]) used for traveling of the vehicle (3400), and an electric power system (connected to 200a-200d controlled by 100a-100b through network 600) the electric power system being connected to one or more charging/discharging apparatuses (200a-200d);
acquire a position of the vehicle (current location, Fig. 35) ([0314]), a first specific location ([0311]) related to a user of the vehicle ([0307]), and power storage information ([0312]-[0314]) regarding the secondary battery (420); and 
determine an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel from the acquired position of the vehicle (current location, Fig. 35) to the first specific location (destination, Fig. 35) from a power storage amount of the secondary battery (420; [0312] [0314]).
Kai does not explicitly teach the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus.
Nesler teaches in Fig. 1A, the electric power system (24+40 connected to 28, 32, 42 of 44; [0029]) supplying electric power to other facilities (28, 32) in addition to the charging/discharging apparatus (at 42 of 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus of Nesler’s into Kai’s, in order to further distribute power to more customers.

Regarding claim 8, Kai teaches in Fig. 30-31 [0308]-[0309] and Fig. 34-35 [0326] [0335], a non-transitory computer readable storage medium storing a program causing a computer (of 600+300+500+3000; [351]-[353]) to: control transmission and reception of electric power (via network 600) between a secondary battery (420; [0312]) mounted on a vehicle (3400; [0309]) and accumulating the electric power ([0224]-[0225]) used for traveling of the vehicle (3400), and an electric power system (connected to 200a-200d controlled by 100a-100b through network 600) the electric power system being connected to one or more charging/discharging apparatuses (200a-200d);
acquire a position of the vehicle (current location, Fig. 35) ([0314]), a first specific location ([0311]) related to a user of the vehicle ([0307]), and power storage information ([0312]-[0314]) regarding the secondary battery (420); and 
determine an amount of electric power ([0314], lines 1-18) supplied to the electric power system (connected to 200a-200d controlled by 100a-100b through network 600) ([0313] [0317] [0318]) from the secondary battery (420) only to the extent of a power storage amount obtained ([0314], lines 1-18; [0318]) by subtracting a power storage amount ([0314], lines 1-18) with which the vehicle (3400; [0309]) can travel from the acquired position of the vehicle (current location, Fig. 35) to the first specific location (destination, Fig. 35) from a power storage amount of the secondary battery (420; [0312] [0314]).
Kai does not explicitly teach the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus.
Nesler teaches in Fig. 1A, the electric power system (24+40 connected to 28, 32, 42 of 44; [0029]) supplying electric power to other facilities (28, 32) in addition to the charging/discharging apparatus (at 42 of 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electric power system supplying electric power to other facilities in addition to the charging/discharging apparatus of Nesler’s into Kai’s, in order to further distribute power to more customers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 8, 2022